DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15 and 19 all recite “a mixture” on line 2, 4, 4 and line 8, 10 10 respectively. It is unclear if these are the same mixture or different mixtures, or which of the “a mixture” the later “the mixture” is referring to. For the purposes of examining, they are considered to be the same.
Claims 2-14, 16-18, and 20 are rejected based on their inherited deficiencies of their respective independent claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mendenall (WO 2016/175754 A1) in view of Chung (US 2019/0264517 A1).

In claim 1, Mendenall discloses a method to dynamically adjust (Par. 22) a density (Par. 4 “density”) of a fluid mixture (Par. 14 “mixture”), the method comprising: obtaining data indicative of one or more characteristics of a mixture (Par. 15) of a first fluid having a first density (Par. 15) and a second fluid having a second density (Par. 16-17) that is less than the first density (Par. 14); an amount of additive to add to the mixture (Par. 14); releasing a volume of the first fluid, which when mixed with the second fluid, forms a mixture (Par. 15-17) having a ratio of the first fluid to the second fluid (Par. 15), wherein the ratio of the first fluid to the second fluid is based on the amount of additive to add to the mixture (par. 15, examiner considers this inherent as the ratio of the mixture is inherently based on what’s included in it); mixing the first fluid with the second fluid to form the mixture having the ratio of the first fluid to the second fluid (Par. 15 examiner considers this inherent as mixing to fluids inherently has a ratio of said fluids).
Mendenall does not explicitly disclose determining, based on the one or more characteristics, an amount of additive to add to the mixture adding the determined amount of additive to the mixture having the ratio of the first fluid to the second fluid.
Chung teaches determining, based on the one or more characteristics, an amount of additive to add to the mixture (Par. 27-28 and 78); adding the determined amount of additive to the mixture having the ratio of the first fluid to the second fluid (Par. 27-28 and 78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have determining, based on the one or more characteristics, an amount of additive to add to the mixture adding the determined amount of additive to the mixture having the ratio of the first fluid to the second fluid based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system. 

In claim 2, Mendenall discloses periodically obtaining data indicative of the one or more characteristics of the mixture (Par. 21-22).
Mendenall does not explicitly disclose varying the amount of additive to add to the mixture based on one or more updates to the one or more characteristics of the mixture. 
Chung teaches varying the amount of additive to add to the mixture based on one or more updates to the one or more characteristics of the mixture (Par. 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have varying the amount of additive to add to the mixture based on one or more updates to the one or more characteristics of the mixture based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

In claim 3, Mendenall discloses all of claim 2 above. Mendenal further discloses periodically determining a flow rate of the mixture (Par. 16 and 20-21), wherein the flow rate of the mixture is a characteristic of the one or more characteristics of the mixture (Par. 16 and 20-21).
Mendenall does not explicitly disclose wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the mixture.
Chung teaches wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the mixture (Par. 62-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the mixture based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

In claim 4, Mendenall discloses all of claim 2 above. Mendenal further discloses periodically determining a density of the mixture, wherein the density of the mixture is a characteristic of the one or more characteristics of the mixture (Par. 16 and 20-23).
Mendenall does not explicitly disclose wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the density of the mixture.
Chung teaches wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the density of the mixture (Par. 62-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the density of the mixture based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

In claim 5, Mendenall discloses all of claim 2 above. Mendenal further discloses periodically determining a flow rate of a slurry containing the mixture and the additive (Par. 20-21), wherein the flow rate of the slurry is a characteristic of the one or more operating characteristics of the mixture (Par 20-21), 
Mendenall does not explicitly disclose wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the slurry.
Chung teaches wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the slurry (Par. 62-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the slurry based on the density of the mixture based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

In claim 6, Mendenall discloses all of claim 2 above. Mendenal further discloses periodically determining one or more safety parameters associated with the mixture (Par. 4, 20-21).
Mendenall does not explicitly disclose wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the slurry.
Chung teaches wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture to comply with the one or more safety parameters associated with the mixture (Par. 62-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture to comply with the one or more safety parameters associated with the mixture based on the density of the mixture based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

In claim 7, Mendenall discloses all of claim 2 above. Mendenal does not explicitly disclose periodically adjusting the ratio of the first fluid to the second fluid based on the amount of additive to add to the mixture.
. Chung teaches periodically adjusting the ratio of the first fluid to the second fluid based on the amount of additive to add to the mixture (Par. 62-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to periodically adjusting the ratio of the first fluid to the second fluid based on the amount of additive to add to the mixture based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

In claim 8, Mendenall discloses all of claim 2 above. Mendenal further discloses determining a desired ratio of the first fluid to the second fluid (Par.23), wherein the desired ratio of the first fluid to the second fluid is a  characteristic of the one or more characteristics of the mixture (Par.23), and wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on an update to the desired ratio of the first fluid to the second fluid (Par.23).

In claim 9, Mendenall discloses all of claim 2 above. Mendenal further discloses selecting, based on the one or more characteristics of the mixture, a type of additive from one or more types of additives (Par. 14), wherein determining the amount of additive to add to the mixture comprises determining the amount of the selected type of additive to add to the mixture (Par. 14), and wherein adding the determined amount of additive to the mixture comprises adding the determined amount of the type of additive to the mixture (Par. 14).

In claim 10, Mendenal further discloses obtaining data indicative of one or more operating parameters (Par. 14); and varying the amount of additive to comply with the one or more operating parameters (Par. 14).

In claim 11, Mendenall discloses all of claim 10 above. Mendenal further discloses varying the ratio of the first fluid to the second fluid to comply with the one or more operating parameters (Par. 23).

In claim 12, Mendenal further discloses adding a chemical additive to the mixture before the additive is added to the mixture, wherein determining the amount of additive to add to the mixture comprises determining the amount of additive to add to the mixture based on the amount of the chemical additive added to the mixture (Par. 14-16 and 23-26).

In claim 13, Mendenal further discloses adding a chemical additive to the first fluid before the first fluid is mixed with the second fluid (Par. 14-16), wherein determining the amount of additive to add to the mixture comprises determining the amount of additive to add to the mixture based on the amount of the chemical additive added to the first fluid (Par. 14-16 and 23-26).

In claim 14, Mendenal does not explicitly disclose adding a third fluid to the mixture of the first fluid and the second fluid, wherein a ratio of the first fluid to the second and third fluids is a characteristic of the one or more characteristics of the mixture, wherein determining the amount of additive to add to the mixture comprises determining the amount of additive to add to the mixture based on the ratio of the first fluid to the second and third fluids.
Chung teaches adding a third fluid to the mixture of the first fluid and the second fluid (See Claim 14), wherein a ratio of the first fluid to the second and third fluids is a characteristic of the one or more characteristics of the mixture (Par. 57), wherein determining the amount of additive to add to the mixture comprises determining the amount of additive to add to the mixture based on the ratio of the first fluid to the second and third fluids (Par. 57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to adding a third fluid to the mixture of the first fluid and the second fluid, wherein a ratio of the first fluid to the second and third fluids is a characteristic of the one or more characteristics of the mixture, wherein determining the amount of additive to add to the mixture comprises determining the amount of additive to add to the mixture based on the ratio of the first fluid to the second and third fluids teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

In claim 15, Mendenall discloses obtaining data indicative of one or more characteristics of a mixture (Par. 15) of a first fluid having a first density (Par. 15) and a second fluid having a second density (Par. 16-17) that is less than the first density (Par. 14); an amount of additive to add to the mixture (Par. 14); releasing a volume of the first fluid, which when mixed with the second fluid, forms a mixture (Par. 15-17) having a ratio of the first fluid to the second fluid (Par. 15), wherein the ratio of the first fluid to the second fluid is based on the amount of additive to add to the mixture (par. 15, examiner considers this inherent as the ratio of the mixture is inherently based on what’s included in it); mixing the first fluid with the second fluid to form the mixture having the ratio of the first fluid to the second fluid (Par. 15 examiner considers this inherent as mixing to fluids inherently has a ratio of said fluids).
Mendenall does not explicitly disclose a storage medium; and one or more processors operable to: determining, based on the one or more characteristics, an amount of additive to add to the mixture adding the determined amount of additive to the mixture having the ratio of the first fluid to the second fluid.
Chung teaches a storage medium (Par. 86); and one or more processors (Par. 86) operable to; determining, based on the one or more characteristics, an amount of additive to add to the mixture (Par. 27-28 and 78); adding the determined amount of additive to the mixture having the ratio of the first fluid to the second fluid (Par. 27-28 and 78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a storage medium and one or more processors operable to; determining, based on the one or more characteristics, an amount of additive to add to the mixture adding the determined amount of additive to the mixture having the ratio of the first fluid to the second fluid based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

In claim 16, Mendenall discloses periodically obtaining data indicative of the one or more characteristics of the mixture (Par. 21-22).
Mendenall does not explicitly disclose varying the amount of additive to add to the mixture based on one or more updates to the one or more characteristics of the mixture. 
Chung teaches varying the amount of additive to add to the mixture based on one or more updates to the one or more characteristics of the mixture (Par. 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have varying the amount of additive to add to the mixture based on one or more updates to the one or more characteristics of the mixture based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

In claim 17, Mendenall discloses periodically determining a flow rate of the mixture (Par. 16 and 20-21), wherein the flow rate of the mixture is a characteristic of the one or more characteristics of the mixture (Par. 16 and 20-21).
Mendenall does not explicitly disclose wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the mixture.
Chung teaches wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the mixture (Par. 62-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the mixture based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.
In claim 18, Mendenall discloses periodically determining a flow rate of a slurry containing the mixture and the additive (Par. 20-21), wherein the flow rate of the slurry is a characteristic of the one or more operating characteristics of the mixture (Par 20-21), 
Mendenall does not explicitly disclose wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the slurry.
Chung teaches wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the slurry (Par. 62-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein varying the amount of additive to add to the mixture comprises varying the amount of additive to add to the mixture based on the flow rate of the slurry based on the density of the mixture based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

In claim 19, Mendenall discloses obtaining data indicative of one or more characteristics of a mixture (Par. 15) of a first fluid having a first density (Par. 15) and a second fluid having a second density (Par. 16-17) that is less than the first density (Par. 14); an amount of additive to add to the mixture (Par. 14); releasing a volume of the first fluid, which when mixed with the second fluid, forms a mixture (Par. 15-17) having a ratio of the first fluid to the second fluid (Par. 15), wherein the ratio of the first fluid to the second fluid is based on the amount of additive to add to the mixture (par. 15, examiner considers this inherent as the ratio of the mixture is inherently based on what’s included in it); mixing the first fluid with the second fluid to form the mixture having the ratio of the first fluid to the second fluid (Par. 15 examiner considers this inherent as mixing to fluids inherently has a ratio of said fluids).
Mendenall does not explicitly disclose A non-transitory machine-readable medium comprising instructions stored therein, which when executed by one or more processors, cause the one or more processors to perform operations; determining, based on the one or more characteristics, an amount of additive to add to the mixture adding the determined amount of additive to the mixture having the ratio of the first fluid to the second fluid.
Chung teaches A non-transitory machine-readable medium comprising instructions stored therein, which when executed by one or more processors, cause the one or more processors to perform operations (Par. 86) operable to; determining, based on the one or more characteristics, an amount of additive to add to the mixture (Par. 27-28 and 78); adding the determined amount of additive to the mixture having the ratio of the first fluid to the second fluid (Par. 27-28 and 78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have A non-transitory machine-readable medium comprising instructions stored therein, which when executed by one or more processors, cause the one or more processors to perform operations determining, based on the one or more characteristics, an amount of additive to add to the mixture adding the determined amount of additive to the mixture having the ratio of the first fluid to the second fluid based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

In claim 20 Mendenall discloses periodically obtaining data indicative of the one or more characteristics of the mixture (Par. 21-22).
Mendenall does not explicitly disclose varying the amount of additive to add to the mixture based on one or more updates to the one or more characteristics of the mixture. 
Chung teaches varying the amount of additive to add to the mixture based on one or more updates to the one or more characteristics of the mixture (Par. 27-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have varying the amount of additive to add to the mixture based on one or more updates to the one or more characteristics of the mixture based on the teachings of Chung in Mendenall in order to optimize the delivery of the mixture (Chung Par. 28), thus leading to an improved system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110155390 A1 Apparatus for pumping mixture of water and chemical, from wellbore to e.g. location on sea bed, has container placed in wellbore, and pump unit coupled to container to pump mixed fluid from container to selected location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865   


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
09/29/2022